 WORLD PUBLISHINGCOMPANY355WORLDPUBLISHINGCOMPANYandJAMESN. FOSSE,PETITIONERandINTERNATIONALMAILERS UNION, OMAHA LOCALNo. 100.CaseNo. 17-RD-88.July 23,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Irwig, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Union contends that this proceeding should be dismissed forthe reason that the Petitioner, James N. Rosse, is in fact acting as a"front" for the International Typographical Union and its OmahaLocal, No. 100, hereinafter referred to as the ITU, a labor organiza-tion not in compliance with the filing requirements of the Act.Forthe reasons hereafter set forth, we find merit in this contention.Although the Petitioner and witnesses supporting the petition wereconsistent in their denials of any form of ITU assistance after earlyMarch of this year, the record shows the following significant facts :The Employer and the Union have had a contract covering the Em-ployer's mail room employees since the Union's certification, follow-ing a consent election, in 1946. In early January a group of mailroom employees, including the Petitioner and most of the signatoriesto the decertification petition, became dissatisfied with the efforts oftheUnion and thereupon solicited the efforts of ITU organizers.Having succeeded in obtaining about 21 or 22 signed membershipcards from the approximately 29 employees in the unit, the ITU,about the first week in March, requested recognition as the bargain-ing representative for these employees.The Employer refused tobargain with the ITU because of its existing contract with the Union.The Petitioner was in the office of the president of the ITU Local,,Albert Chaddock, when Chaddock received a call from the Employerannouncing its refusal to recognize the ITU.Chaddock thereupol)told the Petitioner that"for the present at least,the ITU could notrepresent the mailers of the World-Herald."109 NLRB No. 35.334811-55-vol. 109-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequent to the Employer's refusal to grant recognition, em-ployees Travnicek and Vomacka, who were signatories to the de-certification petition, collaborated on a letter to the Board's RegionalDirector, in which they inquired as to what could be done about thematter.The Regional Director replying by letter dated March 22,1954, mentioned the possibility of a decertification petition, and alsonoted that the ITU could not be certified since it was not in compliance.The Petitioner, who had learned of this correspondence, shortlythereafter posted a sign announcing a meeting of the mail room em-ployees.The meeting was held on March 28. At the meeting thePetitioner and Richard Kieley, who was a signatory to the decertifi-cation petition, were designated to act "with regard to the groupinterests."The date of this meeting coincided with the regularmonthly meeting date of the ITU; the meeting was held, on the in-vitation of the ITU, in the hotel room where the ITU customarilyholds its meetings; directly thereafter, on the same day, the ITUheld its regular monthly meeting in this room; and finally, no pay-ment was made to the ITU or the hotel for the use of the room. TheITU meeting on this day was also attended by the Petitioner. Bythe next day, March 29, the Petitioner had composed a letter to theRegional Office, containing the signatures of 16 employees in the unit,informing the Board that they wanted the Union decertified.Theletter was not mailed.However, on March 30, the Petitioner, alongwith Travnicek and Vomacka, met a Board field examiner and withher assistance filed the decertification petition herein, attaching thePetitioner's letter.Five employees, one of whom testified for the Petitioner and wasa signatory to the decertification petition, met in the office of theITU Local's secretary, James Pugh, about 15 minutes before theopening of the hearing herein.The record does not indicate whatwas discussed.Pugh was present throughout the hearings and whenquestioned about the ITU's intentions testified, in substance, that theITU at present had no concrete plans for the employees but mightbe interested in them in the future.The Petitioner and four other supporters of the petition on Feb-ruary 21, 1954, took the so-called "Obligation to Membership" of theITU. This is a step away from signing the membership obligation,needing only the additional processing of the International for fullmembership.The Petitioner has never withdrawn this pledge.Hetestified, however, that he is not a member of the ITU and neither theapplication nor the obligation has ever been processed.Other wit-nesseswho supported the decertification petition testified similarlywith respect to their membership applications.The Petitioner, and witnesses called by him, testified, in substance,that they lost interest in the ITU after they learned,in early March, NATIONAL FOUNDRY COMPANY OF NEW YORK, INC.357that the ITU's compliance status prevented it from dealing effec-tively with the Employer.However, the Petitioner also testified thatheknew in January 1954 that the ITU was barred from using theBoard's processes.Moreover, the Petitioner also testified that heknew that he could not personally petition the Board if he were amember of the ITU. He also admitted that he "very possibly mighthave" made the statement, perhaps in March, that "according to theTaft-Hartley Act, 51 percent of the employees in a particular unitare supposed to be the bargaining agent and as such he was of theopinion that ITU should rightfully be the bargaining agent."Vomacka testified that he wanted the ITU even though he knew itcould not utilize the processes of the Board.He further testified thathe "believes the group [supporting the decertification petition] hasthe majority, if we feel we want to go into the ITU, I can't see anyother way"; that if the Union were decertified it was the group'sthought that they still would like to be members of the ITU. In ad-dition, Vomacka admitted that approximately 2 days before the hear-ing (April 16, 1954), which was after the decertification petition hadbeen filed, he told employee Saum, who had remained loyal to theUnion, "I think if you would come along with us and get into ourmembership with us, try to get into the ITU, this would all be overwith."Under all the above circumstances, we are convinced that the Peti-tioner was, in fact, acting on behalf of the representatives of the ITU,a noncomplying labor organization, when he filed the petition herein.Therefore, we shall grant the Union's motion to dismiss the decerti-fication petition.,[The Board dismissed the petition.2]3SeeBernson Silk Mills,Inc.,106 NLRB 826.2 The Union herein is also out of compliance with the filing requirements of the Act.Wenote, therefore,that our dismissal of the instant decertification petition is not tantamountto a recertification of this noncomplying Union.NATIONAL FOUNDRY COMPANY OF NEW YORK, INC.andUNITED STEEL-WORKERS OFAMERICA, CIO, PETITIONER.CaseNo.2-RC-6420. July23,195.Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Louis A. Schneider,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.109 NLRB No. 66.